Case 2:17-cv-06897-AKT Document 88 Filed 07/09/21 Page 1 of 2 PageID #: 1084




HACH ROSE SCHIRRIPA
& CHEVERIE LLP
112 Madison Avenue, 10th Floor
New York, New York 10016
Telephone: (212) 213-8311


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


 KAMARIEA MAGETTE and DIANA RUFUS, on
 behalf of themselves and others similarly situated,         Civil No. 2:17-cv-06897(AKT)

        Plaintiffs,

                      -against-

 AVALONBAY COMMUNITIES, INC.,

                                       Defendant.



   NOTICE OF MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
 SETTLEMENT, CONDITIONAL CERTIFICATION OF THE SETTLEMENT CLASS,
    APPOINTMENT OF PLAINTIFFS’ COUNSEL AS CLASS COUNSEL, AND
     APPROVAL OF PLAINTIFFS’ PROPOSED NOTICE OF SETTLEMENT

       For the reasons set forth in the Memorandum of Law in Support of Plaintiffs’ Motion for

Preliminary Approval of the Settlement, Conditional Certification of the Settlement Class,

Appointment of Plaintiffs’ Counsel as Class Counsel, and Approval of Proposed Notice of

Settlement (“Motion for Preliminary Approval”) and the Declaration of Frank R. Schirripa

(“Schirripa Decl.”) in Support of Plaintiffs’ Motion for Preliminary Approval, Plaintiffs

respectfully request that the Court enter an Order:
    Case 2:17-cv-06897-AKT Document 88 Filed 07/09/21 Page 2 of 2 PageID #: 1085




          (1) granting preliminary approval of the Joint Stipulation of Settlement and Release

(“Settlement Agreement”);1

          (2) certifying the proposed class for settlement purposes;

          (3) appointing Hach Rose Schirripa & Cheverie, LLP (“HRS&C”) (“Plaintiffs’ Counsel”)

as Class Counsel;

          (4) approving the proposed Notice of Class Action Settlement, Schirripa Decl. Ex. A; and

          (5) granting such other, further, or different relief as the Court deems just and proper.



      Plaintiffs have contemporaneously submitted a Proposed Order, annexed hereto as Exhibit A,

for the Court’s convenience.


Dated: New York, New York
       July 9, 2021
                                                   Respectfully submitted,

                                                   HACH ROSE SCHIRRIPA & CHEVERIE LLP

                                                   By: ___/s/ Frank R. Schirripa_____________
                                                          Frank R. Schirripa
                                                          John A. Blyth
                                                          112 Madison Avenue, 10th Floor
                                                          New York, NY 10016
                                                          Telephone: (212) 213-8311
                                                          Facsimile: (212) 779-0028

                                                           Counsel for Plaintiffs and Putative
                                                           Collective and Class




1
    A true and correct copy of the Settlement Agreement has been submitted directly to the Court.

                                                      2
